Title: Thomas Jefferson to John Barnes, 31 December 1816
From: Jefferson, Thomas
To: Barnes, John


            
              
                Dear Sir
                Monticello Dec. 31. 16.
              
              Your favor of the 23d came to hand last night, and I now inclose you two powers of Attorney, one to be used at each place, and copied verbatim from the form in your letter. I have not attested it before a magistrate, because it would cost me a ride of many miles to find one, which I am not able to take, but it is impossible that this can be requisite for a power of attorney to transfer a mere personal property. my hand fails me so much in writing that I can only add my affectionate and friendly salutations.
              
                Th: Jefferson
              
            
            
              P.S. will you be so good as to jog mr Millegan’s memory?
            
          